Citation Nr: 1641284	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  10-49 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Yates, Counsel
INTRODUCTION

The Veteran served on active duty from June 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously remanded by the Board in May 2014 and again in December 2014.  

In October 2014, a video conference hearing was held before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.

In April 2015, the RO issued a rating decision which granted service connection for depression, not otherwise specified; alcohol use disorder; and anxiety, not otherwise specified.  This rating decision effectively resolved the Veteran's claim seeking service connection for an acquired psychiatric disorder.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997).

In August 2016, the Veteran filed a claim seeking entitlement to service connection for residuals of hepatitis C, including cirrhosis of the liver.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset during service or within one year of the Veteran's discharge from service and has not been shown to be the result of disease or injury incurred during service.

2.  Tinnitus did not have its onset during service or within one year of the Veteran's discharge from service and has not been shown to be the result of disease or injury incurred during service.
CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, private medical records, VA treatment records, a VA examination report and medical opinions, statements from the Veteran, and testimony from his hearing before the Board.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Board finds that no additional action to further develop the record in connection with the claims, prior to appellate consideration, is required.

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, a video conference hearing was held before the Board, and VA medical records, examinations, and medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, including sensorineural hearing loss and tinnitus, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that his exposure to loud noise while serving in the Army from June 1976 to May 1979 caused his current bilateral hearing loss and tinnitus.

Service treatment records are negative for any complaints, diagnoses, or treatment for bilateral hearing loss or tinnitus.  On his report of medical history completed in September 1978, the Veteran denied having trouble with his ears, and indicated that he did not know of any hearing loss.  The report of his Chapter 13 separation examination, dated in February 1979, was silent as to any disability involving his ears.

In May 1979, the Veteran filed a claim seeking service connection for a left shoulder disability.  No reference was made as to any hearing loss or tinnitus disability.

In December 2009, the Veteran filed his present claim seeking service connection for bilateral hearing loss and tinnitus.

Private audiological evaluations, performed in February and March 2010, revealed current bilateral hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.

In April 2010, a VA audiological evaluation was conducted.  The examination report noted the Veteran's history of inservice noise exposure from working on and driving large trucks and being around grenades and gunfire during training exercises.  The report also noted the Veteran's post service occupational noise exposure working as a truck driver, machine operator, and street cleaner.  The Veteran indicated that he currently had bilateral tinnitus, and stated that this condition began 6 to 8 months earlier.  An audiological evaluation was conducted and revealed bilateral hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  The examiner then opined that the Veteran's current hearing loss was not related to his inservice noise exposure.  In support of this opinion, the VA examiner noted that the Veteran's entrance and separation audiological examinations revealed hearing acuity within normal limits, and that comparison of these examination findings did not shown any significant degradation of puretone thresholds during his time in the service.  The VA examiner further noted that there was no evidence of any treatment for or complaints of hearing loss during service or within the first post service year.  Finally, the examiner cited to medical literature indicating that there was no reasonable basis for delayed-onset hearing loss.

The VA examiner in April 2010 further opined that it was at least as likely as not that the Veteran's tinnitus was a symptom of the Veteran's hearing loss.  In support of this opinion, the examiner cited the Veteran's significant history of non-military occupational noise exposure.  The examiner also noted the Veteran's reported onset of this condition.

In October 2014, a video conference hearing was held before the undersigned Veterans Law Judge.  At the hearing, the Veteran testified that he drove heavy equipment trucks during his military service.  He also reported inservice exposure to gunfire.  He testified that he first sought treatment for hearing loss four or five years after his separation from military service.  He further reported that he has had hearing aids since 2002.

A VA medical opinion, dated in April 2015, noted that the Veteran currently has a diagnosis of bilateral hearing loss and tinnitus, which the examiner opined was as likely as not a symptom associated with the hearing loss.  The VA examiner further opined that it was less likely as not that the Veteran's bilateral hearing loss and tinnitus were due to his military service.  In support of this opinion, the VA examiner noted that the Veteran's service treatment records did not reflect any evidence of a noise injury, including no significant hearing threshold shifts having been shown in comparing his inservice audiological evaluations.  The examiner again cited to literature indicating delayed onset hearing loss is unlikely.  

The Board finds that the Veteran's assertions of exposure to noise during service are credible and consistent with the circumstances and conditions of his service.  In addition, the above-cited medical evidence of record reflects that the Veteran currently has a hearing loss disability for VA purposes and demonstrate complaints of bilateral tinnitus.  However, the evidence is against finding a nexus between the current disabilities and the Veteran's military service.

The Board recognizes that the absence of inservice evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The existence of credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this case, there is no sound medical basis upon which to attribute the post-service findings to the Veteran's inservice exposure to noise.  The Veteran's service treatment records are completely silent as to any complaints of or treatment for hearing loss and tinnitus.  The earliest documented evidence of hearing loss or tinnitus was the January 2009 claim, which is more than thirty years after the Veteran's separation from service.  The April 2010 VA examination report noted that the Veteran complained of tinnitus beginning just 6 to 8 months earlier.  

The preponderance of the evidence is not in support of a finding that hearing loss disability or tinnitus with onset three decades after inservice noise exposure is related to that exposure.  Although the Veteran can be considered to have had an inservice injury, specifically exposure to excessive noise, and he has a current disability, there is no competent link that provides a nexus between the inservice noise exposure and the Veteran's current hearing loss and tinnitus.  As such, service connection must be denied.

The only evidence in favor of the claim consists of the lay statements and testimony by the Veteran that he believes his hearing loss and tinnitus are related to his period of military service ending in May 1979.  The Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the Veteran may be competent to report symptoms of a disorder, he is not competent to provide a medical nexus opinion regarding the etiology of his hearing loss and tinnitus or to determine a diagnosis of hearing loss disability, as these are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran has not been shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter such as whether hearing loss disability and tinnitus are related to noise exposure over 3 decades prior to the diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Ultimately, the most probative evidence in this case is the adverse opinion of the VA examiner as the opinion was made after examination and testing and with consideration of the relevant history, including the Veteran's statements.  
 
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


